In The

                                   Court of Appeals
                      Ninth District of Texas at Beaumont
                                _________________
                                  NO. 09-12-00336-CV
                                _________________

                             BEATRICE PITRE, Appellant

                                             V.

 ROBERT FORWARD SR., INDEPENDENT EXECUTOR OF THE ESTATE OF
             MARIE MAHATHY FORWARD, Appellee

________________________________________________________________________

                     On Appeal from the County Court
                          Jefferson County, Texas
                           Trial Cause No. 97905
________________________________________________________________________

                                         ORDER

       The appellee filed a motion to dismiss the appeal, and the appellant filed a

response. The appellate timetables commenced with the signing of the judgment on June

12, 2012. A motion for new trial was filed before that date, on June 8, 2012, by a person

the appellee asserts was not a party in the case before the trial court. See generally Tex.

R. Civ. P. 329b(a) (a motion for new trial may be filed prior to judgment); Tex. R. App.

P. 26.1 (the timely filing of a motion for new trial by any party extends the time for filing

notice of appeal to ninety days after the date the judgment is signed). Assuming the

                                             1
motion for new trial did not effectively extend the time for filing a notice of appeal

because it was not filed by a party to the case, the notice of appeal was due on July 12,

2012. A notice of appeal was filed on July 27, 2012 by “Mary Pitre” but on July 31,

2012, appellant amended the notice of appeal to state that the appeal is being brought by

the appellant, Beatrice Pitre. See Tex. R. App. P. 25.1(g) (a notice of appeal may be

amended at any time before the appellant’s brief is filed). The appellant’s response

establishes that the wrong name appeared on the notice of appeal by mistake.

       Appellant’s response demonstrates that either the notice of appeal was timely

filed, or if it was not timely filed the delay was due to inadvertence or mistake. A notice

of appeal was filed with the clerk of the trial court on July 24, 2012, within fifteen days

of the last day allowed for perfecting appeal, and the notice was subsequently amended to

correct the name of the party perfecting appeal.

       The Court finds the appellant filed notice of appeal within fifteen days of the last

day allowed for perfecting an appeal, and further finds the appellant has reasonably

explained the need for an extension of time to perfect appeal. Verburgt v. Dorner, 959
S.W.2d 615 (Tex. 1997). Therefore, the Court GRANTS an extension of time to July 27,

2012, to perfect appeal. Tex. R. App. P. 26.3. The appellee’s motion to dismiss the

appeal is DENIED.

       ORDER ENTERED December 6, 2012.
                                                        PER CURIAM

Before McKeithen, C.J., Gaultney and Kreger, JJ.

                                            2